Citation Nr: 0118019	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an enlarged heart, 
on a direct basis or as due to an undiagnosed illness.  

2.  Entitlement to service connection for digestive symptoms, 
on a direct basis or as due to an undiagnosed illness.  

3.  Entitlement to service connection for hypothyroid with 
chronic fatigue symptoms, on a direct basis or as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
October 1990 to June 1991, as well as an unverified period of 
active duty lasting 4 years (apparently from 1952 to 1956).  
He served in the Southwest Asia theater of operations from 
November 11, 1990 to April 10, 1991.  

The issues on appeal come to the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for an enlarged 
heart, digestive symptoms, and hypothyroid with chronic 
fatigue symptoms, all as on a direct basis or as due to an 
undiagnosed illness.  The claims file was subsequently 
transferred to the RO in St. Petersburg, Florida, which 
continued to deny the veteran's claims for service 
connection.  

On March 21, 2001, a videoconference hearing was held before 
the undersigned member of the Board.


REMAND

The veteran is seeking service connection for an enlarged 
heart, digestive symptoms, and hypothyroid with chronic 
fatigue symptoms, all on a direct basis or as due to an 
undiagnosed illness.  With regard to his claims on a direct 
basis, he has asserted that he had preexisting conditions 
which were aggravated by active duty.

The veteran's active military service in the Army from 
October 1990 to June 1991 has been verified.  However, the 
claims file indicates that he also had a period of active 
duty in the 1950s (most likely from 1952 to 1956).  The 
claims file does not contain any service medical records 
pertaining to this time period.  In September 1997, the 
National Personnel Records Center (NPRC) indicated that this 
4 year period of active duty was in the U.S. Air Force, and 
that a separate form 3101 would need to be submitted to 
obtain these records.  This has not yet been completed.  As 
noted by the veteran's representative in an April 2001 brief, 
these records must be obtained and reviewed.  Although the 
appellant has the burden of submitting evidence in support of 
his claim, VA should obtain pertinent evidence possessed by 
and in control of the Government.  Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).  The RO should also verify the 
specific dates of the veteran's previous active duty in the 
1950s.

The veteran last underwent VA examinations in May 1998.  In 
March 2001, additional medical records were associated with 
the claims file reflecting, in part, treatment in October 
1999 for chest pain, and symptoms related to hypothyroidism.  
These records also reflect that in October 1999, the veteran 
was assessed by Alan M. Sanders, M.D., as having "Gulf War 
Syndrome."  Finally, these records reflect continued 
treatment for thyroid symptoms in December 1999.  The veteran 
has waived prior RO consideration of these records in 
writing.  Nevertheless, these records (which include the 
assessment of "Gulf War Syndrome") were not available to 
the VA examiners in May 1998.  The RO should request the 
veteran's assistance in obtaining updated treatment records 
and any clarifying opinion, in writing, from Dr. Sanders.  
Thereafter, new VA examinations are needed to confirm the 
exact diagnosis and etiology of any current cardiovascular, 
gastrointestinal and/or thyroid disabilities.  During his 
March 2001 hearing, the veteran indicated his willingness to 
appear for new examinations.

Specifically with regard to the veteran's claim concerning 
hypothyroid with chronic fatigue, the Board notes that VA's 
criteria for diagnosing chronic fatigue syndrome (a known 
clinical diagnosis) appear in 38 C.F.R. § 4.88a, and were 
revised effective July 15, 1995.  [A new Diagnostic Code 6354 
was also established so that once the disability is service-
connected, ratings would be uniform].  Specifically, the VA 
regulation concerning the diagnosis of chronic fatigue 
syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (2000).

As detailed below, these diagnostic criteria for chronic 
fatigue syndrome should be considered as part of a new VA 
endocrine examination.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, (VCAA) 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA, as there may be outstanding 
medical records from a currently unverified period of active 
duty, and because VA examinations should be conducted after 
review of all the veteran's most recent treatment records.  
It would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following 
development:

1.  Obtain, from the NPRC, verification 
of the dates and character of discharge 
of the veteran's reported period of 
military service in the Air Force the 
1950s. 

2.  Obtain, from the NPRC, any available 
service medical records from the 
veteran's active duty period in the 
1950s.  Submit all forms necessary to 
obtain this information, and conduct all 
logical follow-up development in this 
regard.

3.  Obtain any pertinent VA medical 
records of treatment of the veteran, 
since March 2001, which have not already 
been associated with the claims file.

4.  Ascertain the identities of any and 
all private medical care providers who 
have treated the veteran since March 2001 
and obtain clinical records of all such 
treatment. 

5.  Obtain from Dr. Sanders copies of all 
treatment records pertaining to the 
veteran.  Afford Dr. Sanders an 
opportunity to provide more detailed 
statements as to the bases for his 
medical opinion that the veteran's chest 
and/or stomach pain is the result of 
"Gulf War Syndrome."  To that extent, 
Dr. Sanders should be invited to include 
a complete rationale, citing authority 
and investigation, for all conclusions 
reached. 

6.  Thereafter, afford the veteran a VA 
cardiovascular examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Any tests or studies deemed 
necessary should be done.  

I.  The examiner should note in 
detail all reported 
cardiovascular symptoms.  The 
examiner should elicit details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to these 
symptoms and indicate what 
precipitates and what relieves 
them.  

II.  The examiner should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from cardiovascular symptoms. 

III.  The examiner should 
specifically determine if the 
veteran's cardiovascular 
symptoms are attributable to a 
known diagnostic entity, 
including "enlarged heart."  
If not, the examiner should 
specifically state whether 
he/she is unable to ascribe a 
diagnosis to the veteran's 
cardiovascular symptoms. If the 
symptoms cannot be attributed 
to a diagnosed illness, the 
examiner should indicate 
whether there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Gulf 
War, or that the undiagnosed 
illness was caused by an 
intervening event that occurred 
since the veteran's most recent 
departure from service during 
the Gulf War or that the 
illness was the result of abuse 
of alcohol or drugs.

IV.  If it is determined that 
the veteran has a diagnosed 
cardiovascular condition, such 
as "enlarged heart," the 
examiner should indicate is it 
at least as likely as not that 
this condition preexisted 
either of the veteran's periods 
of active duty?  And, if so, 
did the preexisting 
cardiovascular condition 
increase in severity during 
either period of active duty 
service?  If so, is it 
undebatable that the increase 
in severity was due to the 
natural progress of the 
cardiovascular condition?

V.  All opinions expressed 
should be supported by 
reference to pertinent 
evidence.  If the examiner 
disagrees with any opinions 
which contradict his or hers, 
including those of Dr. Sanders, 
the reasons for the 
disagreement should be set 
forth in detail.

7.  The veteran should also be afforded a 
VA gastrointestinal examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  Any tests or studies deemed 
necessary should be performed.  

I.  The examiner should note in 
detail all of the veteran's 
reported gastrointestinal 
symptoms.  The examiner should 
elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to these 
symptoms and indicate what 
precipitates and what relieves 
them.  

II.  The examiner should 
indicate whether there are any 
objective medical indications 
that the veteran is suffering 
from gastrointestinal symptoms, 
including irritable bowel. 

III.  The examiner should 
specifically determine if the 
veteran's gastrointestinal 
symptoms are attributable to a 
known diagnostic entity, 
including irritable bowel 
syndrome.  If not, the examiner 
should specifically state 
whether he/she is unable to 
ascribe a diagnosis to the 
veteran's gastrointestinal 
symptoms. If the symptoms 
cannot be attributed to a 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence 
that the undiagnosed illness 
was not incurred during active 
service during the Gulf War, or 
that the undiagnosed illness 
was caused by an intervening 
event since the veteran's most 
recent departure from service 
during the Gulf War or that the 
illness was the result of abuse 
of alcohol or drugs.

IV.  If it is determined that 
the veteran has a diagnosed 
gastrointestinal condition, is 
it at least as likely as not 
that this condition  preexisted 
either of the veteran's periods 
of active duty?  If so, did the 
preexisting gastrointestinal 
condition increase in severity 
during active duty service?  If 
so, is it undebatable that the 
increase in severity was due to 
the natural progress of the 
condition?

V.  All opinions expressed 
should be supported by 
reference to pertinent 
evidence.  If the examiner 
disagrees with any opinion of 
record, including those of Dr. 
Sanders, the reasons for the 
disagreement should be 
explained.

8.  The veteran should also be afforded a 
VA endocrine examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Any tests or studies deemed 
necessary should be performed.  

I.  The examiner should note in 
detail all the veteran's 
reported thyroid and fatigue 
symptoms.  The examiner should 
elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to these 
symptoms and indicate what 
precipitates and what relieves 
them.  

II.  The examiner should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from thyroid or fatigue 
symptoms.

III.  The examiner should 
specifically determine if the 
veteran's thyroid and fatigue 
symptoms are attributable to a 
known diagnostic entity, 
including hypothyroid and/or 
chronic fatigue syndrome (see 
the criteria for chronic 
fatigue syndrome listed above).  
If not, the examiner should 
specifically state whether 
he/she is unable to ascribe a 
diagnosis to the veteran's 
thyroid with chronic fatigue 
symptoms.  If the symptoms 
cannot be attributed to a 
diagnosed illness, the examiner 
should indicate whether there 
is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by an intervening event 
since the veteran's most recent 
departure from service during 
the Gulf War, or that the 
illness was the result of abuse 
of alcohol or drugs.

IV.  If it is determined that 
the veteran has a diagnosed 
condition, such as hypothyroid 
and/or chronic fatigue 
syndrome, is it at least as 
likely as not that these 
conditions preexisted either of 
the veteran's periods of active 
duty?  If so, did the 
preexisting condition(s) 
increase in severity during 
active duty service?  If so, is 
it undebatable that the 
increase in severity was due to 
natural progress?

8.  The RO should ensure that all 
development requested above is completed.

9.  Ensure that all notification and 
development action required by the VCAA is 
completed.  

10.  The RO should then adjudicate, on the 
merits the claims of service connection 
for an enlarged heart, digestive symptoms, 
and hypothyroid with chronic fatigue 
symptoms (all both on a direct basis and 
as due to an undiagnosed illness).  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case which 
should encompass discussion of all 
pertinent records associated with the 
claims file since the November 1998 
statement of the case.  Provide the 
veteran and his representative an 
opportunity to respond before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


